Whitfield, C. J.,
delivered the opinion of the court.
There was a motion made in this case to quash the indictment, and also a motion to quash the special venire. These motions are based upon identically the same grounds, and those grounds are as set out in the record: “ The persons who are drawn on said special venire are all of the white or Caucasian race. The defendant is a negro, and a citizen of the United States. The deceased was a white man. There were not in the boxes from which the names of said venire were drawn the names of any negroes. The board of supervisors of Tate county, Mississippi, in selecting a list of persons competent and qualified for jury service, from which lists the jury boxes of the county were filled last prior to the drawing of the names of said special venire, and from which the names of the said special venire were drawn, failed and refused to select and list the names of any negroes whatever, although there were then, and are now, on the registration books of voters in said Tate county negroes of good intelligence, sound judgment, and fair character, competent and qualified for jury service under the laws of the state. No names of negroes have been placed in the jury boxes, and no negroes have served on the juries, in Tate county for years. The omission to list any names of negroes for jury service was not done accidentally, but was done wittingly, in accordance with and in furtherance of a well-established idea, custom, and practice of that sort, for the express purpose of depriving the negro citizen of participation in the administration of the laws altogether. The contemplated trial of defendant by jury selected from said special venire would not be a trial by an impartial jury. It would deprive him of his liberty, and' perhaps his life, without due process of lavT, and it would deny to him the *512equal protection of the laws, that protection which it accords to its white citizens, in all of which respects defendant’s right under § 4, art. 4, of the Constitution of the United States, and under § § 5, 6, and 14 amendatory of the Constitution of the United States of America would be violated.”
The record contains the following recital: . “ The facts set out in the two foregoing motions to quash the indictment and special venire being admitted by the district attorney to be true as set forth, there was no proof taken in support thereof.” The court, strangely enough, sustained one motion, that to quash the special venire, and overrued the other, that to quash the indictment. It is certainly pot necessary to-do more than read the grounds set out above in order to show the fatal error committed by the court in not sustaining the motion to quash the indictment. This is a far stronger case for the appellee than was the case of Lewis v. State, Ante -, s.c., 45 South., 360.
The judgment is reversed, and the cause remanded.